Title: To Thomas Jefferson from Thomas Seymour, 28 May 1804
From: Seymour, Thomas
To: Jefferson, Thomas


          
            Sir
            Hartford may 28th. 1804.
          
          Tho I have not the honor of a personal acqaintance with your Exelcy., yet am confident that the trouble you may have in the perusal of what follows will be excused.—
          so far as concerns my private character, principles, or abilities, shall leave them to my Friends.—
          thro’ the revolutionary war it may be said, that few men in Connecticut did, paid, or made more sacrifices than myself—my House was not shut to the Patriots of 76, either in the Cabinet—or Field—Genls. Gates, Knox, Fayete &c, can witness—I was of the then Govrs. Cabinet Council of Safety, constituted by the Legislature, & with equal powers, for the time being—Speaker of the House of Representatives, until elected to a seat in our Senate—in 1784, chosen Mayor of this City—afterwards Judge of the County, besides various other public betrustments—
          in addition to these, my eldest Son, not of age, & taken from College, in 1777, was a Leiut.—then a Captn., in Sheldons Regimt. of Dragoons—was with Genl Gates in the northern Army, & escorted Burgoyne & Suit, to Boston, as Prisoners of War—my second Son, lost a limb, above the knee in the defence of the Post at Groton, storm’d by the Brittish in 1781—he is allowed a small pension,—comencing, not till 1795—the necessary & extray. expences incurred, in these two instances, were not small—
          at the close of the war & orginazation of the general Government, the public favors, & emoluments, in this quarter, were liberally bestowed upon the select Friends & Allies of the men who advocated, created, & then proffited, by the funding System—they are too well known to be named—I was not of that number—they engros’d the whole under the two first administrations—their influence (hapily declining) still holds this State in hostile array agst the genl Govert.—its Executive, & Friends—there are two appointments, of consequence, yet held by thier Creatures—the Collectors at New London, & the Loan in this City—from Insolvents at the begining, they have risen to affluence—tho’ these Occupiers effect to be more cautious & covert, than under the last admin–n, yet it is well known, that thro’ the midium of hostile Abettors, they make use of their official influence, to depress the Friends, & increase the number of oppositionists to the Governt, particularly in cases of election—
          Sir, I am perhaps, too much interested to trouble you with a detail of what has been done by our Legisl–re, now in Session—it will come to you thro’ able hands—it is believed, however, that such a pointed procedure, in which too, the general Gov–t seems to be implicated, will not pass unnoticed—
          I am with the highest consideration, esteem & respect Your Excelcys Obt Servt
          
            Thos Seymour 
          
        